Filed 2/16/22 In re E.M. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

In re E.M. et al., Persons Coming Under                            H049020
the Juvenile Court Law.                                           (Santa Clara County
                                                                   Super. Ct. Nos. 19JD025626,
                                                                                   19JD025627)
SANTA CLARA COUNTY
DEPARTMENT OF FAMILY AND
CHILDREN’S SERVICES,

         Plaintiff and Respondent,

         v.

M.M.,

         Defendant and Appellant.


         M.M. (mother) appeals from the juvenile court’s order denying her Welfare and
Institutions Code section 3881 petition and the order after the section 366.26 hearing
terminating her parental rights to her twin daughters, G.M. and E.M. On appeal, mother
argues that the juvenile court erred when it denied her section 388 petition because she
established changed circumstances and reunification was in the twins’ best interests. She
also argues that the trial court erroneously determined that she failed to establish the
parental-benefit exception to adoption (§ 366.26, subd. (c)(1)(B)(i)) when it terminated
her parental rights, and the juvenile court may have considered factors deemed



         1
             Unspecified statutory references are to the Welfare and Institutions Code.
inappropriate by In re Caden C. (2021) 11 Cal.5th 614 (Caden C.). We conclude that the
juvenile court did not abuse its discretion by denying mother’s section 388 petition
because she failed to meet her burden to demonstrate that returning the twins to her care
would be in their best interests. We further conclude that mother has not affirmatively
demonstrated that the juvenile court erred when it found the parental-benefit exception to
be inapplicable. We affirm the juvenile court’s order denying mother’s section 388
petition and the order terminating mother’s parental rights after the section 366.26
hearing.
                                     I. BACKGROUND
   A. The Initial Dependency Proceedings2
       In February 2019, mother, who was intoxicated, ran a red light with her van while
her twin daughters, G.M. and E.M. (both born in 2014), were unsecured in the backseat
of the vehicle. At the time, mother was on active parole for a different alcohol-related
child endangerment offense. Mother and the twins had been living in the van, and the
children were placed in protective custody.
       Mother was in a relationship with her boyfriend, who had perpetrated multiple acts
of domestic violence against her in the past and was a registered sex offender. Mother
and her boyfriend had an infant daughter together (G.M. and E.M.’s half-sibling). A
social worker interviewed the twins and found that neither of the girls, who were four
years old at the time, were potty trained.
       The Santa Clara County Department of Family and Children’s Services
(Department) filed petitions under section 300, subdivisions (b)(1) (failure to protect),
(c) (serious emotional damage), (g) (no provision for support), and (j) (abuse of a sibling)


       2
         G.M.’s and E.M.’s father was not involved in the twins’ lives and largely did not
participate in the dependency proceedings.


                                              2
alleging that the twins came within the juvenile court’s jurisdiction. Following an initial
hearing, mother was ordered to have supervised visits with the twins.
        In May 2019, the juvenile court sustained the allegations in the petitions, and
ordered family reunification services to mother. Mother, who had bipolar disorder and
was struggling with depression and anxiety, was ordered to complete services including a
parenting class, random drug and alcohol testing, a substance abuse program, and a
program of counseling and psychotherapy.
        During the dependency, the twins were placed with their caregiver, L.P. L.P. had
provided daycare services to the twins for a year and a half before they entered the
dependency system, and the twins had a strong connection with her and called her
“grandma.” L.P. expressed a willingness to adopt the twins if they were unable to reunify
with mother. L.P. supervised visits between mother and the twins, which generally went
well.
        Mother, however, struggled with completing her case plan and had difficulty
maintaining stable housing. In October 2019, the Department reported that mother had
been asked to leave her transitional housing unit due to “ ‘unacceptable behavior.’ ”
Between October and November 2019, mother was incarcerated for an assault.
        In January 2020, mother was arrested for driving under the influence of alcohol
while she was with her boyfriend. Prior to her arrest, mother had been living out of her
van and in homeless shelters, and she had denied still being in a relationship with her
boyfriend. Mother consistently visited the twins before her January arrest, but she had
not visited since her incarceration as she did not want the twins to come to jail for visits.
        In April 2020, the Department filed a status review report recommending that the
juvenile court terminate family reunification services and set a section 366.26 hearing to
select a permanent plan of adoption for the twins. According to the report, mother



                                              3
expressed interest in reunifying with the twins, but she had been inconsistent with
reaching her case plan goals.
       Mother was released from custody in April 2020 and accepted into a sober living
environment the following month. She regularly visited with the twins, initially over
videoconference due to the statewide shelter-in-place order in response to the COVID-19
pandemic. In June 2020, the visits returned to an in-person format. Mother, however,
moved out of her sober living environment in June 2020 after a conflict with another
resident and was thereafter homeless and receiving hotel vouchers. Mother denied that
she was in a relationship with her boyfriend, but there was evidence that she was not
being truthful. In July 2020, the social worker saw mother’s boyfriend waiting near an
area where the social worker and mother had been planning to meet.
       The Department reported that mother’s visits with the twins were going well, and
the visits were changed from supervised to monitored in August 2020. That same month,
the visits were reverted to supervised visits after mother reportedly called her boyfriend
during a visit with the twins.
       By August 2020, mother had completed a parent orientation class, was
participating in online parenting and parenting without violence classes. She was also
seeing a therapist and had seen a psychiatrist. Mother, however, had been discharged
from an outpatient drug treatment program due to her failure to maintain contact with the
clinician.
       In September 2020, the juvenile court terminated family reunification services
to mother and set the matter for a selection and implementation hearing under
section 366.26.
   B. The Section 366.26 Hearing Reports and Mother’s Section 388 Petition
       In December 2020, the Department filed a section 366.26 hearing report
summarizing mother’s progress with her case plan and her visits with the twins.

                                             4
According to the report, mother continued to have supervised visits with the twins until
October 2020, when she switched to calling several times a week. Mother did not have
transportation to visit the twins, and she wanted to avoid exposing L.P., who was
immunocompromised, to COVID-19. Mother and L.P. intended to resume in-person
visits when it was safe to do so.
       The social worker reported that L.P. had a close bond with the twins, and both
children expressed that they wanted to live with L.P. and referred to her as “grandma.”
The report contained little analysis of mother’s bond with the twins, noting only that the
social worker found that the twins “love their mother” and “enjoy their time together
during their visits.”
       Also in December 2020, mother filed a section 388 petition requesting that the
juvenile court return the twins to her care and order family maintenance services.
According to mother’s petition, she had completed the majority of her case plan services,
including a parent orientation and parenting without violence class. She had maintained
her sobriety for the past 11 months, regularly attended Alcoholics Anonymous meetings,
received outpatient substance abuse treatment, and was now seeing a therapist and a
psychiatrist. Mother had obtained a five-year restraining order against her boyfriend and
had changed her phone number so that he could not contact her. She had also been
recently approved for permanent subsidized housing.
       In February 2021, the Department filed an addendum report providing updates
about the family. Mother had recently moved into a one-bedroom apartment. She visited
the children once a week either in-person or through FaceTime. According to the report,
a mandated reporter had contacted the Child Abuse and Neglect Center in January 2021
to report that E.M. and G.M. had disclosed that they had been sexually abused by
mother’s boyfriend. When mother was informed about the allegations, she told the social
worker that her daughters “ ‘wouldn’t talk like that.’ ” Mother insisted that her boyfriend

                                             5
had never been alone with the twins, and that she had not seen her boyfriend since
July 2020.
       Shortly after the allegations of sexual abuse came to light, E.M. told the social
worker said that she wanted to live with mother. E.M., however, later said that she
wanted to live with L.P. instead because it was “ ‘safer.’ ” E.M. said that she wanted to
visit mother but live with L.P. At that time, neither of the twins disclosed any sexual
abuse to the social worker.
       In February 2021, E.M. told her therapist that mother’s boyfriend had placed his
hand inside her vagina and made her bleed. Later, E.M. told the social worker that she
had told mother about what had happened, but mother did not care. It is unclear when
E.M. spoke to mother about the abuse. Nothing in the record reflects that G.M. made any
specific allegations of abuse.
       In March 2021, the Department filed another addendum report. Mother had
provided conflicting statements about E.M.’s allegations of abuse. First, mother denied
that her boyfriend would sexually abuse the twins. Later, she told the social worker that
if her boyfriend had sexually abused the twins, he would “ ‘go down for it.’ ”
       Mother continued to visit the children once a week either in person or through
FaceTime. After a visit in March 2021, L.P.’s daughter e-mailed the social worker and
told her that G.M. had wanted to end the visit early and E.M. did not want to speak with
mother. E.M. told her caregivers that mother was mad at her because she had disclosed
the abuse committed by mother’s boyfriend and that mother had told her “ ‘not to tell
anyone.’ ” According to L.P.’s daughter, visits with mother caused E.M. anxiety.
   C. The Combined Sections 388 and 366.26 Hearing
       In March 2021, the juvenile court held a combined evidentiary hearing on
mother’s section 388 petition and the termination of mother’s parental rights and the
selection of the permanent plan under section 366.26. Several witnesses testified at the

                                             6
hearing, including mother’s sponsor, mother, and the two social workers who had been
assigned to the twins’ cases.
       1. Mother’s Sponsor’s Testimony
       Mother’s sponsor had been working with mother for the past six months. The
sponsor believed that mother was doing a “really great job” and was making progress on
her substance abuse issues.
       2. Mother’s Testimony
       Mother testified that she had completed numerous services, including parenting
classes, substance abuse treatment, and domestic violence services. She had been sober
for the past 14 months. Although she had been diagnosed with depression and psychosis,
mother had both a therapist and a psychiatrist and was currently taking medication.
Mother was not currently experiencing any mental health symptoms.
       Mother was presently receiving a housing subsidy and was living in a
one-bedroom apartment. Before she had secured housing, mother had been homeless for
six years, which contributed to her alcoholism and made it challenging for her to receive
assistance. If the twins were returned to her care, mother was hopeful that she would
receive disability assistance, and she was looking for opportunities to work remotely
from home. Mother believed that she had the resources to help her daughters with remote
schooling.
       Mother now recognized that her relationship with her boyfriend involved a pattern
of domestic violence. She had not seen her boyfriend since July 2020, and she had
obtained a restraining order against him. Although mother shared a daughter with her
boyfriend, the daughter lived with her boyfriend’s mother in Sacramento. Mother,
however, admitted that she spoke to her boyfriend over the phone in August 2020 during
a visit with the twins.



                                            7
       When mother visited the twins, she would color, sing ABCs, and play with them.
Sometimes, the twins would get upset when the visits ended. Mother did not see the
twins when she was incarcerated between February and March 2020, but she resumed
visits in April 2020 after she was released. In October 2020, mother stopped in-person
visits because she was homeless, did not have transportation, and did not want to put L.P.
at risk of contracting COVID-19.
       Mother acknowledged that E.M. had recently disclosed that she had been sexually
abused by mother’s boyfriend. Mother, however, did not think that the abuse had
impacted her relationship with E.M.
       Mother characterized herself as the twins’ primary caretaker before the
dependency proceedings were initiated. She believed that the twins wanted to live with
her and that living with her would be in their best interests.
       3. Social Worker Christina Nelson’s Testimony
       Social worker Nelson had been previously assigned to the twins’ dependency case.
Nelson was concerned about mother’s contacts with her boyfriend, but she believed that
the restraining order that mother had obtained against him was a step in the right
direction.
       Aside from a supervised visit in September 2020, Nelson had not personally
observed mother and the twins interact for over a year and a half. Nelson largely
evaluated the strength and quality of mother’s relationship with the twins by talking to
mother, L.P., and the twins. Nelson acknowledged mother had a bond with the twins,
and L.P. consistently reported that mother’s visits generally went well.
       According to Nelson, the twins seemed to love L.P. and felt safe in L.P.’s home.
Nelson believed that L.P. occupied a “parental role” to the twins because she provided
them with food, clothing, shelter, and transportation, she took the twins to their medical
and dental appointments, and she provided emotional support. L.P. also provided the

                                              8
twins with structure and routine, which was important to their psychosocial and
emotional development. Nelson believed it would be “traumatic” to remove the twins
from L.P.’s care.
       In contrast, Nelson opined that mother had failed to protect her daughters,
especially in light of E.M.’s recent disclosure of sexual abuse. Nelson did not believe
that mother had taken responsibility for her actions, and she was concerned that mother
was not being honest about her contacts with her boyfriend. Nelson did not think that
mother had a viable plan to take care of the children should they be returned to her care,
and she did not believe the twins’ relationship with mother outweighed the stability and
security they would receive from being adopted by L.P.
       4. Social Worker Elvira Estevez’s Testimony
       Social worker Estevez had been recently assigned to take over E.M. and G.M.’s
case. According to Estevez, E.M.’s recent allegations of sexual abuse had been found to
be inconclusive.
       5. L.P.’s Testimony
       The twins had been living with L.P. for the past two years, and L.P. loved them
and considered them part of her family. The twins called L.P. “gramma” and called
mother “mom.” L.P. supervised mother’s visits with the children, which she believed
went well, but mother never stayed for a full two-hour visit. Mother brought presents for
the twins when she visited, including toys and food. Mother and the twins were
physically affectionate during the visits, but the twins never got upset when visits ended.
L.P. did not think that mother was a significant person in the twins’ lives because they
rarely asked about her and were happy living with L.P. According to L.P., everything
had been “good” until mother secured housing and E.M. disclosed that mother’s
boyfriend had sexually abused her. Afterwards, E.M. no longer wanted to talk to mother.



                                             9
   D. The Juvenile Court’s Orders
       On April 15, 2021, the juvenile court denied mother’s section 388 petition. The
juvenile court concluded that mother’s circumstances were “changing,” not changed,
although there was evidence that mother was “working hard.” Nonetheless, the juvenile
court observed that regardless of whether mother’s circumstances were changing or
changed, mother had not met her burden to demonstrate that it would be in the twins’ best
interests to be returned to her care. The juvenile court noted that when E.M. recently
disclosed the allegations of sexual abuse, mother’s initial reaction was to defend her
boyfriend and disbelieve E.M., which was not “protective of her daughters.” Moreover,
E.M. said that she does not want to talk to mother, and G.M. was not fully taking
advantage of mother’s visits. In contrast, the twins were bonded with L.P., who had
cared for them for the past two years.
       After reaching its decision on mother’s section 388 petition, the juvenile court
turned to its decision on the section 366.26 hearing, and made the following findings:
“As for the .26 hearing, unfortunately, for Mother this is an even higher hurdle for her
and a standard that she cannot meet to show the beneficial bond. She cannot show and
did not show that she’s in a parental role at this point vis-à-vis the girls. Although they
were in her care for the first several years of her life, even then they spent a very large
portion of their time in [L.P.’s] care. This case is not nearly as strong as [In re Noah G.
(2016) 247 Cal.App.4th 1292, disapproved of by Caden C., supra, 11 Cal.5th 614],
where, in that case, the mother was visiting daily, did more of the day-to-day care, and
even then, it was still deemed insufficient to meet the beneficial bond. Here, the visits
were returned to supervised in September. [E.M.] indicated a desire not to visit with her
Mom. [G.M.] has, as I said, cut some of her visits short. Given all of this, Mother cannot
show that there would be detriment to terminating—that the detriment to terminating the
relationship with her outweighs the benefits of adoption.”

                                              10
       The juvenile court, however, also acknowledged that “there is detriment” to
terminating the parental relationship but concluded that mother could not show that “the
detriment to terminating the relationship with her outweighs the benefits of adoption.”
Thereafter, the juvenile court found that there was clear and convincing evidence that the
twins were likely to be adopted and terminated mother’s parental rights. Mother
subsequently filed a timely notice of appeal from the juvenile court’s orders denying her
section 388 petition and terminating her parental rights under section 366.26.
                                        II. DISCUSSION
   A. The Section 388 Petition
       Mother argues that the juvenile court abused its discretion by denying her
section 388 petition because she demonstrated changed circumstances and that returning
the twins to her care would be in their best interests. The Department argues that the trial
court did not abuse its discretion when it found that mother did not meet her burden under
section 388. As we explain, we conclude that the juvenile court did not abuse its
discretion.
       1. General Legal Principles and Standard of Review
       Under section 388, subdivision (a)(1), a parent may, “upon grounds of change of
circumstance or new evidence,” petition the juvenile court “for a hearing to change,
modify, or set aside any order of court previously made or to terminate the jurisdiction of
the court.” The juvenile court must order a hearing on the section 388 petition “[i]f it
appears that the best interests of the child . . . may be promoted by the proposed change
of order . . . .” (§ 388, subd. (d).)
       “The petitioner has the burden of showing by a preponderance of the evidence
(1) that there is new evidence or a change of circumstances and (2) that the proposed
modification would be in the best interests of the child.” (In re Mickel O. (2011) 197
Cal.App.4th 586, 615.)

                                             11
       After the termination of reunification services, the focus of the dependency
proceedings “ ‘ “shifts to the needs of the child for permanency and stability.” ’ ” (In re
J.C. (2014) 226 Cal.App.4th 503, 526 (J.C.).) “[T]he parents’ interest in the care,
custody and companionship of the child are no longer paramount.” (In re Stephanie M.
(1994) 7 Cal.4th 295, 317 (Stephanie M.).) Thus, a juvenile court hearing a section 388
petition during the post-reunification stage “ ‘must recognize this shift of focus in
determining the ultimate question before it, that is, the best interests of the child.’ ”
(Stephanie M., supra, at p. 317.)
       We review the denial of a section 388 petition for an abuse of discretion. (In re
B.D. (2008) 159 Cal.App.4th 1218, 1228.) A juvenile court abuses its discretion if its
decision exceeds the bounds of reason. (J.C., supra, 226 Cal.App.4th at p. 525.)
       2. Analysis
       Even if we assume that mother met her burden to demonstrate changed
circumstances, we find that the juvenile court did not abuse its discretion when it
concluded that mother failed to demonstrate that returning the twins to her care under a
plan of family maintenance was in their best interests.
       Mother filed her section 388 petition after the juvenile court had already
terminated reunification services. Accordingly, when the juvenile court considered
mother’s section 388 petition, the focus was no longer on mother’s interest in the care,
companionship, and custody of the twins—instead, the focus shifted to the needs of the
twins for permanency and stability. (J.C., supra, 226 Cal.App.4th at p. 526; Stephanie
M., supra, 7 Cal.4th at p. 317.)
       By the time of the hearing on the section 388 petition, the twins had been in L.P.’s
care for almost two years, starting in May 2019. The twins had a close bond with L.P.,
who had previously provided them with childcare, and they expressed that they wanted to
live with L.P. and referred to her as “grandma.” L.P. considered the twins to be a part of

                                              12
her family. Social worker Nelson assessed that the twins felt safe in L.P.’s home, and
L.P. provided the twins with food, clothing, and shelter. Moreover, Nelson opined that
L.P. provided the twins with emotional support and gave them structure and routine.
Nelson also believed that removing the twins from L.P.’s care would be traumatic
because of the strong support system provided by L.P.
         We recognize that there is evidence that the twins were bonded with mother and
that mother had maintained her sobriety and made progress on achieving her case plan
goals. Nonetheless, there was ample evidence that returning the twins to mother’s care
under a plan of family maintenance would disrupt the security and stability of their
current placement with L.P., which would not be in their best interests. Moreover, there
was evidence that the twins felt uneasy during visits with mother. For example, E.M.
said that she thought that mother was upset with her after she disclosed the sexual abuse
committed by mother’s boyfriend. E.M. did not want to speak with mother and visits
with mother caused her anxiety. And at one point, E.M. said that she wanted to live with
L.P. because it was “ ‘safer.’ ” Additionally, G.M. wanted to end a visit with mother
early.
         In sum, the trial court did not abuse its discretion when it determined that mother
did not meet her burden to demonstrate by a preponderance of the evidence that it would
be in the twins’ best interests to return to her care under a plan of family maintenance.
(J.C., supra, 226 Cal.App.4th at p. 525.)
   B. The Parental-benefit Exception
         Next, mother argues that the juvenile court abused its discretion when it
terminated her parental rights because she met her burden to demonstrate the existence of
the parental-benefit exception to adoption. The Department argues that even if we
assume that mother met her burden on the first two elements of the parental-benefit
exception, (1) regular visitation and contact and (2) the existence of a beneficial

                                              13
relationship, the juvenile court did not abuse its discretion on the third step of its analysis,
concluding that terminating parental rights would not be detrimental to the twins. As we
explain, we conclude that even if we assume that the juvenile court found that mother met
her burden on the first two elements of the parental-benefit exception, the juvenile court
did not abuse its discretion on the third step of its analysis when it found that terminating
parental rights would not be detrimental to the twins. Accordingly, we conclude that the
juvenile court did not err when it terminated mother’s parental rights.
       1. General Legal Principles and Standard of Review
       The juvenile court must set a section 366.26 hearing when it cannot return a child
to their parents’ custody within the statutory time limits. (Caden C., supra, 11 Cal.5th at
p. 630.) At the section 366.26 hearing, the juvenile court selects and implements a
permanent plan for the child. (Caden C., supra, at p. 630.)
       “To guide the court in selecting the most suitable permanent arrangement, the
statute lists plans in order of preference and provides a detailed procedure for choosing
among them.” (Caden C., supra, 11 Cal.5th at p. 630.) Under section 366.26,
subdivision (c)(1), the juvenile court must first determine by clear and convincing
evidence whether the child is likely to be adopted. If so, and if there is a previous order
that terminated reunification services to the parents, then the juvenile court shall
terminate parental rights to allow for adoption unless terminating parental rights would be
detrimental to the child for one of the six specifically enumerated statutory exceptions.
(See § 366.26, subd. (c)(1)(B)(i)-(vi).) If the parent shows that termination of parental
rights would be detrimental to the child, the juvenile court should decline to terminate
parental rights and select another permanent plan. (§ 366.26, subd. (c)(1)(B)(i)-(vi),
(4)(A).)
       One of the statutory exceptions to adoption is the parental-benefit exception set
forth under section 366.26, subdivision (c)(1)(B)(i). This exception applies when “[t]he

                                              14
court finds a compelling reason for determining that termination would be detrimental to
the child” (id., subd. (c)(1)(B)) because “[t]he parents have maintained regular visitation
and contact with the child and the child would benefit from continuing the relationship”
(id., subd. (c)(1)(B)(i)). There are three elements that a parent must prove to establish the
parental-benefit exception: “(1) regular visitation and contact, and (2) a relationship, the
continuation of which would benefit the child such that (3) the termination of parental
rights would be detrimental to the child.” (Caden C., supra, 11 Cal.5th at p. 631;
§ 366.26, subd. (c)(1)(B)(i).)
       “The first element—regular visitation and contact—is straightforward. The
question is just whether ‘parents visit consistently,’ taking into account ‘the extent
permitted by court orders.’ ” (Caden C., supra, 11 Cal.5th at p. 632.) “As to the second
element, courts assess whether ‘the child would benefit from continuing the
relationship.’ ” (Ibid.) The third element requires the juvenile court to “decide whether it
would be harmful to the child to sever the relationship and choose adoption.” (Id. at
p. 633.) “Because terminating parental rights eliminates any legal basis for the parent or
child to maintain the relationship, courts must assume that terminating parental rights
terminates the relationship.” (Ibid.)
       We review the juvenile court’s determination as to the first two elements—regular
visitation and contact and the existence of a beneficial relationship—for substantial
evidence. (Caden C., supra, 11 Cal.5th at pp. 639-640.) We review the juvenile court’s
determination as to the third element, whether termination of parental rights would be
detrimental to a child, for an abuse of discretion. (Id. at p. 640.)
       2. The Juvenile Court’s Findings at the Section 366.26 Hearing
       At the section 366.26 hearing, the juvenile court did not make an express finding
on the first element of the parental-benefit exception, whether mother made regular
visitation and contact. (§ 366.26, subd. (c)(1)(B)(i).) The juvenile court also did not

                                              15
make an express finding on the second element, the existence of a beneficial relationship.
(Ibid.) As to the second element, the juvenile court acknowledged that “there is
detriment” to terminating the parental relationship. But since “[i]nteraction between
natural parent and child will always confer some incidental benefit to the child” (In re
Autumn H. (1994) 27 Cal.App.4th 567, 575 (Autumn H.)), it follows that terminating a
parental relationship may necessarily cause some detriment to a child even if the
relationship does not rise to the level of significant, positive emotional attachment. The
juvenile court, however, expressly reached the third step of the parental-benefit analysis
and found that mother had not shown “that the detriment to terminating the relationship
with her outweighs the benefits of adoption.” (§ 366.26, subd. (c)(1)(B).)
       A parent is required to prove all three elements for the parental-benefit exception
to apply. (Caden C., supra, 11 Cal.5th at p. 631; § 366.26, subd. (c)(1)(B)(i).) Because
the juvenile court expressly reached the third element, we assume for the purposes of this
appeal that mother met her burden on the first and second elements and proceed to
address whether it abused its discretion on the third element. And, as explained below,
we must affirm the juvenile court’s order terminating parental rights because we find that
the juvenile court did not abuse its discretion on the third element.
       3. Detriment from Severing the Parental Relationship
       The third element requires the juvenile court to “decide whether it would be
harmful to the child to sever the relationship and choose adoption.” (Caden C., supra, 11
Cal.5th at p. 633.) After carefully reviewing the record, we find that the juvenile court
did not abuse its discretion when it determined that terminating mother’s parental rights
would not be detrimental to the twins. (§ 366.26, subd. (c)(1)(B); Caden C., supra, at
p. 640.)
       At the section 366.26 hearing, the juvenile court recognized that the twins would
suffer at least some harm if mother’s rights were terminated, stating that there “is

                                             16
detriment” from losing the parental relationship. The twins were four years old when
they were removed from mother’s custody, and they had spent the majority of their lives
under mother’s care. Before E.M. disclosed the alleged abuse committed by mother’s
boyfriend, the Department’s reports and L.P.’s testimony at the hearing reflected that
mother’s visits with the twins went well. The record demonstrates that the twins clearly
have a bond with mother.
       The juvenile court, however, expressly stated that it found that the harm stemming
from terminating the relationship did not outweigh the benefits of adoption for both girls.
As recognized in Caden C., a parental relationship can sometimes involve “tangled
benefits and burdens.” (Caden C., supra, 11 Cal.5th at p. 634.) In this case, the juvenile
court noted that E.M. had expressed a desire not to visit with mother, and G.M. had asked
to end some of her visits early. As reflected in the Department’s reports and L.P.’s
testimony at the hearing, E.M. had demonstrated anxiety around mother after she
disclosed that mother’s boyfriend had sexually abused her. E.M. had told her caregivers
that mother was mad at her because she had disclosed the abuse, and mother had told her
“ ‘not to tell anyone.’ ” Mother had also initially denied that boyfriend would sexually
abuse her children.
       In contrast, there was evidence in the record that the twins were doing well in
L.P.’s care. The twins had lived with L.P. for almost two years and had bonded with L.P.
and L.P.’s extended family. They had a close connection with L.P., who had also
provided them with childcare for two years before the initiation of dependency
proceedings. While the twins were in her care, L.P. provided them with safety, security,
and a routine. In fact, in January 2021, E.M. told the social worker that she wanted to
live with L.P. instead of mother because it was “ ‘safer.’ ”
       When determining whether the parental-benefit exception applies, the juvenile
court is required to weigh whether the harm from terminating mother’s parental rights

                                             17
would outweigh the “ ‘the security and the sense of belonging a new family would
confer.’ ” (Caden C., supra, 11 Cal.5th at p. 633.) This is a “fraught determination” (id.
at p. 625) that requires a “delicate balancing” (id. at p. 640) of multiple factual
determinations. Having considered all the evidence in the record, the juvenile court
reasonably concluded that the harm that the twins would incur from losing their parental
relationship with mother did not outweigh the benefits of adoption. (Id. at p. 634.)
       We acknowledge that in this case, the juvenile court observed that mother was not
in a “parental role at this point vis-à-vis the girls” and briefly referenced the provision of
“day-to-day care.” In her supplemental brief, mother argues that the juvenile court’s
statements reflect that it considered factors deemed inappropriate in Caden C. when
analyzing the applicability of the parental-benefit exception.3 Although we have assumed
for the purposes of this appeal that the juvenile court found that mother met her burden
on the first and second elements of the parental-benefit exception, we conclude that the
juvenile court’s statements do not reflect it considered inappropriate factors at any step of
its analysis. This court’s recent decision in In re A.L. (Jan. 18, 2022, H048761) __
Cal.App.5th __ [2022 Cal.App. LEXIS 33] (A.L.) is instructive. In A.L., the father argued
that following Caden C., a parent is no longer required to show that he or she occupies a
parental role for the parental-benefit exception to apply. (Id. at p. __ [at p. *42].) This
court concluded that “the strength and quality of the parent’s relationship with the child,
including whether that parent has a parental role, is a relevant consideration to the court’s
detriment finding.” (Id. at p. __ [at p. *42].) Accordingly, we held that the father did not



       3
        After briefing in this case was completed, we requested that the parties file
supplemental briefs on whether the juvenile court’s reference to mother’s failure to
occupy a “parental role” to the twins indicated that it improperly considered factors
deemed inappropriate by Caden C. in the second step of its analysis.


                                              18
demonstrate error even though the juvenile court stated during the section 366.26 hearing
that the father did not occupy a parental role. (A.L., supra, at pp. __ [at pp. *42-51].)
       As in A.L., the juvenile court’s statements in this case do not affirmatively reflect a
consideration of inappropriate factors. Whether a parent has visited often or assumed
caretaking duties is not unrelated to whether a parent and child have formed a beneficial
relationship. As explained in Autumn H., supra, 27 Cal.App.4th 567, “[t]he significant
attachment from child to parent results from the adult’s attention to the child’s need for
physical care, nourishment, comfort, affection and stimulation.” (Id. at p. 575.) In other
words, whether a parent has diligently tended to a child’s day-to-day needs can support a
conclusion that there is a strong, positive attachment between a parent and a child. It
follows that whether a parent occupies a parental role to a child is relevant to determine
whether the child would suffer detriment from terminating the parental relationship.
(A.L., supra, __ Cal.App.5th at p. __ [at p. *42].)
       The juvenile court’s statements must be also considered in context. When making
its findings after the section 366.26 hearing, the juvenile court observed that mother’s
visits had recently reverted to supervised visits, but, immediately after, noted that E.M.
had recently expressed a desire not to visit mother, and G.M. had cut some of her visits
short. As a result, it does not appear that the juvenile court was considering mother’s
struggles with her case plan or that mother no longer had a custodial role; rather, it was
considering how the twins felt about mother during their visits. As acknowledged in
Caden C., it is proper for the juvenile court to consider how the twins “feel about, interact
with, look to, or talk about” mother when determining the applicability of the
parental-benefit exception. (Caden C., supra, 11 Cal.5th at p. 632.) Moreover, the
juvenile court, when observing that the twins had spent a large portion of time in L.P.’s
care, appears to have been weighing the benefits of the adoptive home with the detriment
the twins would suffer from losing their parental relationships with mother. The juvenile

                                             19
court is required to undertake this weighing duty in the third step of its analysis. (Id. at
p. 634.)
       As cautioned in Caden C., a parental relationship can be shaped by a “slew of
factors” and it is not necessary, if it were even possible, to quantitatively measure “ ‘the
specific amount of “comfort nourishment, or physical care” ’ ” that a parent provides
during visits. (Caden C., supra, 11 Cal.5th at p. 632.) Furthermore, the juvenile court “is
not comparing the parent’s attributes as custodial caregiver relative to those of any
potential adoptive parent(s)” when it examines the applicability of the parental-benefit
exception because “[n]othing that happens at the section 366.26 hearing allows the child
to return to live with the parent.” (Id. at p. 634.) Based on the record before us, the
juvenile court’s bare references to a “parental role” and the provision of “day-to-day
care” does not support the inference that it erroneously believed that the parental-benefit
exception could not apply because mother was unable to assume full custody of the twins
or that it relied solely on a comparison between L.P.’s and mother’s respective attributes
as custodial caretakers.
       We acknowledge that following Caden C., multiple Courts of Appeal have
concluded that a juvenile court’s determination that a parent does not occupy a “parental
role” may reflect a consideration of factors deemed inappropriate by our high court. (See
In re B.D. (2021) 66 Cal.App.5th 1218 (B.D.); In re J.D. (2021) 70 Cal.App.5th 833
(J.D.); In re D.M. (2021) 71 Cal.App.5th 261 (D.M.); In re L.A.-O. (2021) 73
Cal.App.5th 197 (L.A.-O.).) We find these cases distinguishable, and they do not
persuade us that the juvenile court erred and applied an incorrect legal standard as
articulated in Caden C.
       First, in B.D., supra, 66 Cal.App.5th 1218, the juvenile court expressly
considered whether the parents occupied a “ ‘parental role’ ” and whether a “ ‘parental
relationship’ ” existed. (Id. at p. 1229.) The Fourth Appellate District concluded that the

                                              20
juvenile court’s references to whether the parents were in a parental role or in a parental
relationship with their children were “concerning” because “it [was] unclear what weight
the juvenile court placed on these conclusions when balancing the harm of severing the
natural parent-child relationship to the benefits of a new adoptive home in the crucial
third step of the analysis.” (Id. at p. 1230.) The juvenile court had also considered a
social worker’s report equating a parental role with the ability to parent on a fulltime
basis and maintain sobriety. (Id. at p. 1229.) Thus, B.D. found that the juvenile court
considered improper factors at the second step of its analysis and reversed the juvenile
court’s order terminating parental rights. (Id. at p. 1230.)
       B.D. is distinguishable. In B.D., the juvenile court expressly considered a social
worker’s report that equated a parental role with factors deemed inappropriate in Caden
C.—the ability to assume all caretaking duties and to maintain sobriety. (B.D., supra, 66
Cal.App.5th at p. 1229.) As Caden C. cautioned, “whether the parent is or is not ‘ready
for the children’s return to [the parent’s] custody’ is not, by itself, relevant to the
application of the parental-benefit exception” (Caden C., supra, 11 Cal.5th at p. 638).
There is no evidence that the juvenile court erroneously determined that the
parental-benefit exception was inapplicable based on these considerations.
       Likewise, in J.D., supra, 70 Cal.App.5th 833, the First Appellate District observed
that it could not be certain that the juvenile court “did not rely on improper factors” when
it assessed the second element of the parental-benefit exception. (Id. at p. 863.) In part,
the Court of Appeal noted that the juvenile court found that the mother’s relationship
with the child “did not ‘amount to a parental bond.’ ” (Id. at p. 864.) J.D. observed that
Caden C. did not address whether a parents’ relationship with a child must be “parental”
for the parental-benefit exception to apply, and the juvenile court’s use of the descriptor,
“parental,” was “standing alone,” “vague and unhelpful.” (Ibid.) In J.D., however, the
agency’s counsel and the minor’s counsel both alluded to factors deemed irrelevant in

                                               21
Caden C., such as the fact that the minor viewed the caregiver’s home as his home and
the mother’s visits were still supervised, which suggested that the mother’s parenting
struggles were a reason to rule against her. (Id. at pp. 863-864.) Thus, J.D. concluded
that the juvenile court may have applied the wrong legal standard under Caden C. when
evaluating the second element of the parental-benefit exception and reversal was required
because it was unclear whether and to what extent the juvenile court had considered
improper factors. (Id. at p. 865.)
       As with B.D., J.D. is distinguishable. Unlike in J.D., there is nothing in the record
before us to suggest that the attorneys in this case urged the juvenile court to rule against
mother solely because of her struggles with her case plan.4 (J.D., supra, 70 Cal.App.5th
at pp. 863-864.)
       Most recently, in L.A.-O., supra, 73 Cal.App.5th 197 the Fourth Appellate District
noted that the term “ ‘parental role’ ” can have different meanings—it can mean that
parents have been “nurturing, supportive, and guiding.” (Id. at p. 210.) However,
“parental role” can also be equated with providing care such as changing diapers,
providing toys and food, and helping with homework. (Ibid.) L.A.-O. found that this
latter definition would conflict with Caden C.’s admonition that parent-child
relationships do not always conform to a consistent pattern. (Ibid., citing Caden C.,
supra, 11 Cal.5th at p. 632.) Because the juvenile court stated that the parents had not
occupied a parental role in a “ ‘long time,’ ” L.A.-O. determined that the juvenile court
appeared to have meant that the parents were not capable of taking custody, had not been

       4
         For example, during the section 366.26 hearing, the Department’s counsel argued
that there was no evidence that the “relationship [with mother] is so strong that it would
outweigh the security and stability that the child would receive from adoption.” Counsel
for the twins argued that “mother ha[d] not presented evidence to show that her bond
with the children is that strong [to outweigh the benefits of adoption], especially given
the children’s recent refusal to visit, or ending visits early in [G.M.’s] case.”


                                             22
good parents, or had not been providing necessary parental care. (L.A.-O., supra, at
p. 212.) Finding such considerations to be erroneous, the L.A.-O. court reversed the
juvenile court’s order terminating parental rights. (Ibid.)
       We agree with L.A.-O. that, standing alone, the juvenile court’s use of the term
“parental role” can convey different meanings, some of which may encompass factors
deemed irrelevant in Caden C. However, we do not believe that mother has met her
burden on appeal to demonstrate that the juvenile court erred in the third step of its
analysis. As we explained in A.L., a juvenile court is not required to state its findings
about the applicability of the parental-benefit exception on the record, nor is a juvenile
court’s reasoning at the hearing “intended to be a recitation of the exclusive basis for the
court’s decision.” (A.L., supra, __ Cal.App.5th at p. __ [at p. *50].) Moreover, as the
appellate court, we must “ ‘ “indulge in every presumption to uphold a judgment, and it is
[appellant’s] burden on appeal to affirmatively demonstrate error.” ’ ” (Id. at p. __ [at
p. *50].) With these principles in mind, the juvenile court’s fleeting reference to
mother’s ability to occupy a “parental role” was likely a commentary on the strength and
quality of mother’s relationship with the twins.5




       5
         We also find D.M., supra, 71 Cal.App.5th 261 to be distinguishable. In D.M.,
the juvenile court noted that the father had not “ ‘risen to the level of a parent’ ” because
he had not attended dental or medical appointments and did not know his children’s
medical needs. (Id. at pp. 268, 270.) The Second Appellate District noted that the
parental-benefit exception is “not focused on a parent’s ability to care for a child or some
narrow view of what a parent-child relationship should look like. [Citation.] Instead, the
focus is whether there is a substantial, positive emotional attachment between the parent
and child.” (Id. at p. 270.) Thus, D.M. concluded that the juvenile court erroneously
equated a parental role with attendance at medical appointments and understanding
medical needs. (Id. at p. 268.) Here, the juvenile court remarked that mother did not
occupy a parental role to the twins, but, unlike in D.M., the juvenile court in this case did
not expressly state that it equated a parental role with the provision of medical care.


                                             23
          In her supplemental brief, mother argues that the juvenile court merely
“bootstrapped” the findings that it made on the section 388 petition to its findings after
the section 366.26 hearing, citing to the juvenile court’s comments that mother had an
“ ‘even higher hurdle’ ” to meet to show the existence of the parental-benefit exception.
However, the juvenile court made separate findings on the section 388 petition and the
termination of parental rights. And its assertion that mother faced a “ ‘higher hurdle’ ” to
demonstrate the existence of the parental-benefit exception does not necessarily reflect
that it misunderstood the scope of its discretion or conflated its analysis of the two
statutes. We cannot assume error occurred, and, on this record, mother has failed to
affirmatively demonstrate its existence. (A.L., supra, __ Cal.App.5th at p. __ [at p. *50].)
          Undoubtedly, the termination of parental rights is a decision that has permanent
and lasting impacts on both mother and the twins because it “eliminates any legal basis
for the parent or child to maintain the relationship.” (Caden C., supra, 11 Cal.5th at
p. 633.) The record reflects that mother loves her children and believes that the detriment
from severing her relationship with them outweighs the benefits of adoption. There is
evidence in the record to support mother’s claims, but we must review the juvenile
court’s determination on the third element of the parental-benefit exception for an abuse
of discretion. (Id. at p. 640.) Here, mother has not demonstrated that the juvenile court
made an “ ‘ “ ‘arbitrary, capricious, or patently absurd determination,’ ” ’ ” and we may
not substitute our judgment for that of the juvenile court. (Id. at p. 641.) Having found
no abuse of discretion, we must affirm the juvenile court’s order terminating parental
rights.
                                       III. DISPOSITION
          The order denying mother’s Welfare and Institutions Code section 388 petition
and the order after the Welfare and Institutions Code section 366.26 hearing terminating
parental rights are affirmed.

                                              24
                                 ___________________________________
                                            Wilson, J.




WE CONCUR:




______________________________________
                 Danner, Acting P.J.




______________________________________
                 Lie, J.




In re E.M.
H049020